Where a municipality has statutory authority to tax occupations without reference to the amounts taxed by State laws, and there is no controlling organic provision, the amounts of the occupation tax imposed may be determined by the municipality, and the courts will not interfere unless the amounts imposed are so unequal and unjustly discriminating in relation to like conditions as to deny the equal protection of the laws, or are so unreasonably large as to be an arbitrary and oppressive exercise of governmental power. A violation of this rule is not shown.
TERRELL AND STRUM, J. J., concur.